El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Se nos pide que desestimemos esta apelación establecida contra resolución de la Corte de Distrito de San Juan que desestimó la apelación interpuesta para ante ella contra sen-*883tencia de la corte municipal que condenó al demandado a pagar la cantidad de $400, intereses y costas, alegándose como motivo para que desestimemos la apelación que la re-solución de la corte de distrito no es apelable de acuerdo con la ley sobre apelaciones de las cortes municipales y con el artículo 304 del Código de Enjuiciamiento Civil.
No se trata abora de resolver si el juez de distrito pro-cedió correcta o erróneamente al desestimar la apelación pro-cedente de la corte municipal porque esa es la materia de la presente apelación ante nosotros sino de si debemos des-estimar la apelación interpuesta contra la resolución expre-sada de la corte de distrito, y sin embargo los motivos en que la apelada funda la moción de desestimación que nos bace se refieren a la cuestión de fondo en esta apelación pues la Ley No. 93 de 1917 promulgada en 1919 por el (Secretario Ejecutivo de Puerto Rico en un apéndice al tomo II de 1917 en que se funda la moción lo que dispone es, que si el que apelare en una corte municipal dejare de solicitar la inclu-sión del pleito en el calendario de la corte de distrito, el juez de ésta corte declarará desierto el recurso, y nada en-contramos en esa ley que disponga que tal resolución deses-timando la apelación no sea apelable ante nosotros.
Tampoco el artículo 303 ni el 304 del Código de Enjuicia-miento Civil tienen aplicación en esta moción de desestima-ción puesto que en el primero de ellos lo que se declara es que si el apelante dejare de presentar los documentos re-queridos para su apelación, ésta deberá ser desestimada, y no se alega que el apelante baya dejado de presentar en este Tribunal Supremo los documentos necesarios para que su apelación sea resuelta: y en cuanto al otro articuló tampoco es aplicable porque sólo se refiere a los efectos que produce una desestimación de apelación.
Siendo la resolución apelada de tal naturaleza que pone término en lá corte de distrito a un asunto de cuantía superior a $300 que tuvo su origen en la corte municipal* enten-demos que es apelable de acuerdo con el artículo 295, nú-*884mero 2- del Código de Enjuiciamiento Civil según quedó en-mendado por ley de 9 de marzo de 1905 página 213, Estatu-tos Revisados, Sección 5338, y aunque por una resolución como la apelada' libramos un auto de certiorari en el caso de Cividanes v. López Acosta, 22 D.P.R. 79, después lo anu-lamos, y si bien no expusimos para nuestra resolución el fundamento de ser apelable dicha resolución, sin embargo, el sólo hecho de librarse un auto de certiorari no determina que la resolución objeto del mismo no sea apelable, ya que es discrecional el librar un auto de certiorari a pesar de existir apelación cuando a nuestro juicio lo exija así el bien de la justicia.

Por lo expuesto no ha lugar a desestimar esta apelación.